Citation Nr: 0335416	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by headaches and/or sinus difficulties, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by pain in the knees and/or elbows, to include as 
due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by numbness in the left side of the neck, left 
arm, and/or left leg, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by tingling in the left ear, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by a skin rash, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by digestive problems, diarrhea, heartburn, and/or 
chest pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1992.  His service included active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2003).  He also 
served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in North Little Rock, 
Arkansas.  Because it appears from the record that the 
veteran is seeking service connection for his claimed 
disabilities both on a direct basis and as due to undiagnosed 
illness, the Board has re-characterized the issues on appeal 
as set forth above, on the title page of this decision.

In addition to the claims listed above, the RO has also 
denied service connection for several other disabilities, to 
include a psychiatric disability, tinnitus, ulcers, 
tuberculosis, and disabilities manifested by blurred vision 
and mouth pain.  However, inasmuch as the record contains no 
notice of disagreement and/or substantive appeal with respect 
to any of those issues, the Board does not have jurisdiction 
to consider them.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2003).


REMAND

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  Subsequently, in June 2003, VA promulgated 
regulations to implement the Act.  See Compensation and 
Pension Provisions of the Veterans Education and Benefits 
Expansion Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003).  
Inasmuch as these changes in law became effective during the 
pendency of the veteran's appeal and appear to be 
liberalizing, they should be applied to his claims.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (holding that most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they 
affect only prospective relief).  Accordingly, and because 
the veteran has not yet been notified of the new provisions, 
the Board will remand the case to the RO in order to avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The Board will also remand the case so that further action 
can be taken to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  As part of that notice, 
VA is required to indicate which information and evidence, if 
any, the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has made these notice requirements retroactively 
applicable to pending claims.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (Applicability Dates).  Consequently, because the 
veteran has not been furnished a VCAA notice letter in 
connection with any issue on appeal other than service 
connection for sinusitis with headaches, and because the 
Board's regulatory authority to issue such letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), remand is necessary 
for corrective action.

The Board also finds it necessary to have the veteran re-
examined.  This is so because it is not clear from the 
current record whether he suffers from disability that can 
properly be attributed to an undiagnosed or medically 
unexplained chronic multisymptom illness.  38 C.F.R. 
§§ 3.159, 3.317, 3.327, 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claims on appeal.  
They should be notified of any information 
and medical or lay evidence that is 
necessary to substantiate the claims, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.

2.  As part of the notice required by the 
VCAA, the RO should inform the veteran 
that, in order for a claim for service 
connection for disability due to 
undiagnosed illness to be granted, the 
record must contain, among other things, 
evidence of "objective indications" of 
chronic disability with respect to each 
disability claimed.  He should be advised 
that such evidence may consist of non-
medical indicators of disability, 
including evidence of 


time lost from work, evidence that he has 
sought medical treatment for the symptoms 
at issue, evidence from lay persons 
affirming changes in his appearance, 
physical abilities, mental and emotional 
attitude, etc., or any other evidence of 
disability that can be independently 
observed or verified.

3.  The RO should also ask the veteran to 
provide information regarding any evidence 
of current or past treatment for his 
sinuses, knees, elbows, neck, left arm, 
left leg, left ear, skin, and chest, and 
for problems associated with headaches, 
indigestion, diarrhea, and heartburn, that 
has not already been made part of the 
record, and should assist him in obtaining 
such evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  The RO 
should also make an effort to ensure that 
all relevant records of VA treatment have 
been obtained for review.  The veteran 
should be afforded another opportunity to 
provide a release for Dennis D. Messenger, 
M.D., and, if an appropriate release is 
provided, the RO should undertake efforts 
to obtain copies of all relevant records 
of treatment from that physician.  Any 
evidence obtained should be associated 
with the claims file.

4.  After the above development has been 
completed, the veteran should be afforded 
a comprehensive VA general medical 
examination.  The claims file must be made 
available to, and reviewed by, each 
examiner called upon to examine the 
veteran.  The general medical examiner 
should determine if there are any 
objective medical indications that the 
veteran is suffering from problems 
associated with his sinuses, knees, 
elbows, neck, left arm, left leg, left 
ear, skin, and chest (to include the heart 
and 


the bones and/or muscles of the chest), or 
with respect to headaches, indigestion, 
diarrhea, and heartburn.  The examiner 
should provide details about the onset, 
frequency, duration and severity of the 
veteran's complaints, and should discuss 
what precipitates and relieves them.  It 
should then be determined, based on a 
review of symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic 
entity or entities.  All necessary testing 
should be performed, and X-rays should 
also be obtained if needed.  Examinations 
by appropriate specialists should be 
conducted with regard to any of the 
foregoing symptoms, or abnormal findings 
pertaining thereto, that cannot be 
attributed to a known clinical diagnosis.  
The examiner(s) should consider that 
symptom-based "diagnoses," including, 
but not limited to, myalgia, arthralgia, 
and headache, are not considered known 
diagnostic entities for compensation 
purposes; neither are medically 
unexplained chronic multisymptom illnesses 
such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome.  The examiner(s) should also 
consider that the veteran's diagnoses have 
previously included probable combination 
of vascular versus muscle contraction type 
headache; allergic rhinitis; 
osteoarthritis; myofascial syndrome; 
otitis media; gastroesophageal reflux 
disease; and a variety of skin-related 
diagnoses, to include dermatitis, tinea 
corporis, pruritis, and folliculitis.  The 
final report of the examination(s) should 
set forth a list of diagnosed conditions, 
and a separate list of any symptoms, 
abnormal physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

5.  The RO should review the report(s) of 
examination for purposes of ensuring 
conformance with the requirements of the 
foregoing paragraph.  If the report(s) are 
incomplete, the RO should return the 
matter to the examiner(s) so that the 
required information can be supplied.

6.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  In so doing, the RO should 
consider and apply both the old and new 
versions of 38 U.S.C.A. §§ 1117 and 1118 
and 38 C.F.R. § 3.317.  If any benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a citation 
to, and summary of, the amended version of 
38 C.F.R. § 3.317.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2003). 

